    Case 15-05028               Doc 69      Filed 02/15/19 Entered 02/15/19 14:59:34      Desc Main
                                              Document Page 1 of 31
      FILED & JUDGMENT ENTERED
                Steven T. Salata

	
	
            February 15 2019
	
	
	       Clerk, U.S. Bankruptcy Court
	      Western District of North Carolina
                                                                           _____________________________
	                                                                                    Laura T. Beyer
	                                                                            United States Bankruptcy Judge
	
	
                                    UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF NORTH CAROLINA
                                         STATESVILLE DIVISION

In re:                             )
                                   )
DIANA HOUCK,                       )                              Chapter 13
                                   )                              Case No. 11-51513
                    Debtor.        )
___________________________________)
                                   )
DIANA HOUCK,                       )
                                   )
                    Plaintiff,     )
                                   )                              Adversary Proceeding
v.                                 )                              No. 15-5028
                                   )
SUBSTITUTE TRUSTEE SERVICES, INC., )
                                   )
                    Defendant.     )
___________________________________)


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
           DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT,
              AND DENYING PLAINTIFF’S MOTION FOR SANCTIONS


        This order comes at a pivotal crossroad in a lengthy and

complex lawsuit involving Diana Houck (the “Plaintiff”) and a party

involved in the foreclosure sale of her home on December 20, 2011,

Substitute Trustee Services, Inc. (“STS” or the “Defendant”).

Indeed, after over five years of litigation, one question remains
    Case 15-05028      Doc 69    Filed 02/15/19 Entered 02/15/19 14:59:34      Desc Main
                                   Document Page 2 of 31


for this court to decide: whether the actions and inactions of STS

on the afternoon of December 20, 2011 violated the automatic stay

as codified in 11 U.S.C. § 362 of the United States Bankruptcy

Code (the “Bankruptcy Code” or the “Code”). As more extensively

outlined in this court’s February 5, 2018 Order Determining the

Status     of    This     Adversary      Proceeding,      Examining        This     Court’s

Subject     Matter       Jurisdiction,       Recommending        Withdrawal         of   the

Reference,        and    Setting      Status     Hearing”      (the    “Recommendation

Order”),        this    adversary      proceeding    resulted         in   a   number    of

extremely complicated procedural and jurisdictional questions.

Only the facts and procedural history relevant to this particular

order are repeated below.

        For all of the reasons stated below, this court hereby grants

summary judgment in favor of the Plaintiff and finds that STS

willfully       violated        the   automatic    stay   as    outlined       in   § 362.

Further, the court denies the Plaintiff’s motion for sanctions

because STS’s actions during the deposition at issue were not

worthy of sanctions.

                                           FACTS

        Prior to this lawsuit, the Plaintiff filed two pro se Chapter

13 bankruptcy cases in this court. She filed her first case, case

no. 11-51141 (the “First Bankruptcy Case”), on September 12, 2011

by filing a “bare-bones” petition. The Plaintiff’s petition was

missing many of the schedules and statements required of all




	                                            2
    Case 15-05028     Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34    Desc Main
                                 Document Page 3 of 31


Chapter 13 debtors. This court dismissed the First Bankruptcy Case

on September 30, 2011 because the Plaintiff failed to timely file

the missing documents.

        The Plaintiff commenced her second Chapter 13 case, case no.

11-51513 (the “Second Bankruptcy Case”), on December 16, 2011.

Again, the Plaintiff filed a “bare-bones” petition; her submission

was missing many of the same schedules and statements that were

missing in the First Bankruptcy Case. In conjunction with her

petition,       the   Plaintiff     requested    additional     time      to    file   a

certificate of credit counseling with the court.

        Unfortunately, the Debtor’s filing did not have its desired

effect because on December 20, 2011 at 12:57 P.M. a report of sale

was filed in the Ashe County Clerk of Superior Court’s office

indicating       that    the    Debtor’s    residence     had   been      sold     (the

“Foreclosure Sale”) to Lifestore Bank (“Lifestore”).

        There   are     conflicting     arguments    about   when   STS        received

notice of the Second Bankruptcy Case. On the one hand, STS argues

that it did not receive notice of the Second Bankruptcy Case until

April 2, 2012, well after the Foreclosure Sale, when it got a call

from the Plaintiff’s husband, Richard Penley (“Penley”), regarding

his pending bankruptcy case. Memorandum in Support of Substitute

Trustee Services, Inc.’s Motion for Summary Judgment, Houck v.

Substitute Trustee Servs., Inc., No. 15-5028 (Bankr. W.D.N.C. Oct.

31, 2018), ECF No. 59, at 7 (hereinafter, “STS’s Brief”). However,




	                                          3
    Case 15-05028                       Doc 69             Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                                                             Document Page 4 of 31


STS then includes a footnote on the same page of its brief that

reads:

                    It appears that [the Plaintiff’s husband’s] lender,
                    Nationstar Mortgage, LLC, alerted Hutchens to the
                    filing of the [Second Bankruptcy Case] in connection
                    with [Penley’s foreclosure file] on December 20, 2011
                    at approximately 3:52 P.M – three (3) hours after the
                    foreclosure sale had been held in connection with the
                    Houck Foreclosure Proceeding.

STS’s Brief at 7 n.1. To reconcile these inconsistent statements,

STS argued at the hearing that the “notice” it got from Nationstar

Mortgage, LLC (“Nationstar”) on December 20, 2011 was given to the

Hutchens Law Firm (“Hutchens”), not STS, and was received only

with            respect                  to         Penley’s        case,   not   the    Plaintiff’s     Second

Bankruptcy Case specifically.                                         STS was represented by the Hutchens

Law Firm.

             In response, the Plaintiff asserts in its Complaint that

Hutchens, and necessarily STS, actually received a call from Penley

on December 16, 2011 advising the Hutchens Law Firm of the Second

Bankruptcy Case.1 Second, the Plaintiff notes that Lifestore was

listed on the Plaintiff’s creditor matrix that she included with

the Second Bankruptcy Case filing; Plaintiff maintains that this

undercuts STS’s theory that it didn’t get notice until April 2012.

Finally, and most importantly, the Plaintiff argues that even if

the court is not convinced that Penley called STS on December 16,


																																																								
1
  Hutchens says that its thorough business records do not reflect a phone call
from the Plaintiff or Penley between December 16, 2011 and December 20, 2011.
STS’s Brief at 6.


	                                                                      4
    Case 15-05028   Doc 69    Filed 02/15/19 Entered 02/15/19 14:59:34     Desc Main
                                Document Page 5 of 31


2011, STS still had notice as of December 20, 2011 at 3:52 P.M.

The    Plaintiff     points     to    STS’s     own     admissions   found    in   the

aforementioned footnote and subsequent deposition excerpts. See

Memorandum in Support of Defendant Substitute Trustee Services,

Inc.’s Response in Opposition to Plaintiff’s Motion to Amend and

Compel, at Ex. B., Houck v. Substitute Tr. Servs., Inc., No. 15-

05028, ECF No.49.

        Following Nationstar’s call, STS took no action with respect

to the Foreclosure Sale during the Second Bankruptcy Case. On

December 21, 2011, this court dismissed the Second Bankruptcy Case

due to the Plaintiff’s failure to satisfy the credit counseling

requirement.        It   is   these    events—events        during   the     five-day

lifespan of the Second Bankruptcy Case—that gave rise to the last

several years of litigation.

                                PROCEDURAL HISTORY

        A year and a half after this court dismissed the Second

Bankruptcy Case, this adversarial proceeding began its less than

traditional journey through the court system. The Plaintiff filed

a complaint in the United States District Court for the Western

District of North Carolina (“District Court”) on April 26, 2013.

The complaint, as subsequently amended, alleges that the original

defendants, Lifestore, STS, and Grid Financial Services, Inc.

(“Grid”),     fraudulently       engaged       in   a   conspiracy   to    cause   the

Plaintiff to default on her mortgage payments in violation of




	                                          5
    Case 15-05028                       Doc 69             Filed 02/15/19 Entered 02/15/19 14:59:34        Desc Main
                                                             Document Page 6 of 31


several state laws and then foreclosed on her property in violation

of the Bankruptcy Code’s automatic stay. In July of 2013, the

parties                  filed              a        Joint      Stipulation         of     Consent    to    Exercise

Jurisdiction by a United States Magistrate Judge, and the District

Court assigned the lawsuit to the Honorable David S. Cayer. On

October                1,        2013,              Judge      Cayer    entered       a    Memorandum      and   Order

(“October 1 Order”) granting STS’s motion to dismiss and dismissing

all of the claims against STS. The Plaintiff filed a Notice of

Appeal of the October 1 Order on October 28, 2013.2 Several months

later,               on         August                27,      2014,    the       Fourth    Circuit     entered    an

unpublished                       opinion                  dismissing       the   Plaintiff’s    appeal      of   the

October 1 Order for lack of jurisdiction.

             Eventually, the Plaintiff returned to the Fourth Circuit and

filed a motion for clarification of its August 27, 2014 opinion.

On December 17, 2014, the Fourth Circuit recalled its mandate and

granted panel rehearing of the Plaintiff’s appeal of the October

1 Order. After rehearing this matter, the Fourth Circuit entered

an opinion on July 1, 2015 that, among other things, reversed the



																																																								
2
  During the pendency of the Plaintiff’s appeal of the October 1 Order to the
United States Court of Appeals for the Fourth Circuit (the “Fourth Circuit”),
Judge Cayer entered two more dismissal orders. On January 15, 2014, Judge Cayer
entered a Memorandum and Order (“January 15 Order”) that dismissed some of the
state law claims against Lifestore and Grid. On February 20, 2014, Judge Cayer
entered another Memorandum and Order (“February 20 Order”) after Grid filed a
motion to dismiss for lack of subject matter jurisdiction. The February 20 Order
mentions Grid’s argument that § 362 does not create a private cause of action
outside of the bankruptcy court for stay violations, notes that this court
previously dismissed the Second Bankruptcy Case, and decides that dismissal of
her § 362 claim is “the appropriate remedy.”
	

	                                                                       6
    Case 15-05028    Doc 69    Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                                 Document Page 7 of 31


October 1 Order, and remanded the case for further proceedings.

Houck v. Substitute Tr. Servs., Inc. (In re Houck), 791 F.3d 473,

487 (4th Cir. 2015) (“July 1 Opinion”).

        In its opinion, the Fourth Circuit panel concluded that the

District Court undertook the wrong legal analysis in granting STS’s

motion to dismiss in the October 1 Order and found that STS’s

motion should have been denied under the correct standard. Id. at

484-85.      Moreover,         the   Fourth    Circuit    panel     reviewed     the

Plaintiff’s         complaint    and   concluded     that,   contrary     to   STS’s

allegations         in   its    motion    to   dismiss,      the   Plaintiff     did

sufficiently allege that STS had notice of the Second Bankruptcy

Case and that the Plaintiff suffered an injury as a result of the

alleged stay violation. Id. at 486. The panel also rejected STS’s

alternative argument that there was no automatic stay in the Second

Bankruptcy Case because the Plaintiff was not eligible to be a

debtor. Id. at 487. Specifically, the Fourth Circuit determined:

        While Houck’s second bankruptcy petition was filed
        within 180 days after the dismissal of her first
        petition, the Substitute Trustee has not shown that the
        first petition was dismissed because Houck willfully
        failed to abide by the bankruptcy court’s orders or to
        appear in proper prosecution of her case. Indeed, the
        record shows to the contrary. The bankruptcy court
        dismissed Houck’s first petition, which she filed pro
        se, because she “failed to file certain schedules,
        statements, or other documents.” It made no mention of
        Houck’s failure being willful . . .[.]

        Moreover, when Houck filed her second petition . . . no
        party to the second petition questioned whether Houck
        was an eligible debtor . . .[.]




	                                          7
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                               Document Page 8 of 31


        Whether Houck was an eligible debtor when she filed her
        second petition is a fact-bound question that requires
        evidentiary support. Finding no such evidence in the
        record, we reject the Substitute Trustee’s alternative
        ground for dismissal.

Id. (citation omitted)

        On remand to the District Court, Judge Cayer entered his

September 22, 2015 Order of Referral to the Bankruptcy Court

(“Referral Order”) on his own motion and sent the lawsuit to this

court. This court then entered an Order Requiring Briefing on

Questions of Status, Jurisdiction, and Preemption on November 3,

2015 (the “Briefing Order”). On December 22, 2015, the Plaintiff

filed a Motion to Withdraw Referral that was denied by Judge Cayer

        This court entered the Recommendation Order on February 5,

2018. As its name suggests, the order outlines the status of the

lawsuit and this court’s view on its subject matter jurisdiction

over the Plaintiff’s § 362 and state law claims. Recommendation

Order, case no. 15-05028, ECF no. 27. This court concluded that

the Plaintiff’s appeal to the Fourth Circuit did not affect the

District Court’s orders dismissing the claims against Grid and

Lifestore, see supra n.1, and that STS is the only remaining

defendant. Id. at 3. Similarly, this court found that the only

remaining claims in this case were the § 362(k) claim against STS

and some of Plaintiff’s state law claims against STS. Id. This

court recommended that the District Court withdraw the reference

as to the entire adversary proceeding, § 362 claim and state law




	                                        8
    Case 15-05028                       Doc 69             Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                                                             Document Page 9 of 31


claims alike, so all of the claims might be heard together. Id. at

3-4.

             The District Court assigned review of the Recommendation

Order to the Honorable Max O. Cogburn, Jr. and, on February 7,

2018, Judge Cogburn entered an order that found that this court is

“uniquely qualified to determine whether a willful violation of

the automatic stay in bankruptcy occurred.” Houck v. Lifestore

Bank, Case No. 18-00022, at 1 (W.D.N.C. Feb. 7, 2015). Judge

Cogburn declined to withdraw the reference of the § 362 claim and

remanded that claim to this court for prompt resolution. Id. at 4.

Judge Cogburn dismissed the remaining state law claims without

prejudice. Id. at 4.

             Accordingly, this court set out to decide the § 362 claim.

The          court              heard              cross-motions           for   summary   judgment    and   the

Plaintiff’s motion for sanctions3 on November 7, 2018. Before the

court is whether, as a matter of law, STS willfully violated the

																																																								
3
  The court notes that the Plaintiff’s “Cross-Motion for Summary Judgment and
Motion for Sanctions” were not timely filed. STS raised no objection to the
court hearing these untimely motions. Nonetheless, even if STS had objected to
the court ruling on the Plaintiff’s motions, this court has the power to grant
summary judgment in favor of a non-moving party sua sponte. A court “may enter
summary judgment sua sponte ‘so long as the losing party was on notice that
[it] had to come forward with all of [its] evidence.’ ” Penley v. McDowell Cty.
Bd. of Educ., 876 F.3d 646, 661 (4th Cir. 2017) (quoting Celotex Corp. v.
Catrett, 477 U.S. 317, 326 (1986)). “The notice must be sufficient to provide
the losing party with an adequate opportunity to demonstrate a genuine issue of
material fact . . . . [a]nd it must, in view of the procedural, legal, and
factual complexities of the case, allow the party a reasonable opportunity to
present all material pertinent to the claims under consideration.” U.S. Dev.
Corp. v. Peoples Fed. Sav. & Loan Ass’n, 873 F.2d 731, 735 (4th Cir. 1989);
F.R.B.P. 56(f)(1). Here, STS, in arguing its own motion for summary judgment,
had sufficient notice that it must come forward with all of its evidence.
Moreover, STS was given ample opportunity to present all evidence in its favor
at the hearing and, more broadly, over the course of the past five years of
litigation.


	                                                                      9
    Case 15-05028   Doc 69     Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                                Document Page 10 of 31


11 U.S.C. § 362 automatic stay. This court must also decide whether

STS’s actions and inactions with respect to the Rule 30(b)(6)

deposition of Lawrence C. Miller, vice-president of STS, warrant

sanctions.

                                    JURISDICTION

        This   court     has    jurisdiction     over    the   issues     presented

pursuant to 28 U.S.C. § 1334. Moreover, these matters concern core

proceedings pursuant to 28 U.S.C. § 157(b)(2)(G).

                                 STANDARD OF REVIEW

        When considering a motion for summary judgment, the court

views the pleadings and materials presented in the light most

favorable to the non-moving party. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted).

“When faced with cross-motions for summary judgment, the court

must review each motion separately on its own merits ‘to determine

whether either of the parties deserves judgment as a matter of

law.’” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)

(quoting Philip Morris Inc. v. Harshbarger, 122 F.3d 58, 62 n.4

(1st Cir. 1997)). A motion for summary judgment shall be granted

“if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that

the moving party is entitled to judgment as a matter of law.”

Celotex     Corp.   v.    Catrett, 477 U.S. 317, 322 (1986)               (citation




	                                          10
    Case 15-05028    Doc 69    Filed 02/15/19 Entered 02/15/19 14:59:34     Desc Main
                                Document Page 11 of 31


omitted); see FED. R. BANKR. P. 7056 (“Rule 56 F.R.Civ.P. applies

in adversary proceedings.”).

                                       ANALYSIS

        Based   on   the      record   before    the    court   and   the   arguments

presented at the November 7, 2018 hearing, the court finds that:

(I) The Plaintiff was eligible to be a debtor when she filed the

Second Bankruptcy Case. Therefore, the automatic stay went into

effect with respect to the Plaintiff on December 16, 2011 and

remained in effect until December 21, 2011 when the court dismissed

the    Second   Bankruptcy        Case.   (II)    STS    willfully    violated     the

automatic stay when it received notice of the Second Bankruptcy

Case and took no steps to undo the effects of the Foreclosure Sale.

Finally, (III) the court concludes that STS’s behavior in relation

to Lawrence Miller’s deposition did not rise to the level of

sanctionable conduct.

     I.   Eligibility under 11 U.S.C. § 109(g)

        Typically, an individual who files bankruptcy is considered

a debtor from the time of the filing of their bankruptcy petition,

and the automatic stay instantaneously goes into effect upon

filing. See In re Highsmith, 542 B.R. 738, 746 ((Bankr. M.D.N.C.

2015) (quoting 11 U.S.C. § 362(a)(6)) (“The filing of a petition

under 11 U.S.C. § 301 ‘operates as a stay, applicable to all

entities, of . . . any act to collect, assess, or recover a claim

against the debtor that arose before the commencement of the case




	                                          11
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 12 of 31


. . . .’”)); see Grundy Nat. Bank. v. Looney (In re Looney), 823

F.2d 788, 790 (4th Cir. 1987). However, in a narrow set of

circumstances, “certain filings do not trigger the stay.” Houck,

791 F.3d at 486-87. One such situation is where an individual is

deemed ineligible to be a “debtor” as this term is defined under

the Bankruptcy Code. Houck, 791 F.3d at 487. “For example, a filing

under 11 U.S.C. § 301, like [the filing of a Chapter 13 petition],

does not operate as a stay ‘of any act to enforce any lien against

or security interest in real property’” if the individual is

ineligible to be a debtor under 11 U.S.C. § 109(g). Id.; see also

In re Prud’Homme, 161 B.R. 747, 751 (Bankr. E.D.N.Y. 1993) (“Where

a    debtor’s   lack    of   entitlement      under   § 109(g)    is    clear   and

unquestioned, the filing is void ab initio and there exists no

automatic stay for” a court to enforce.)

        In turn, the question is whether an individual is eligible to

be a debtor under § 109(g). Instructively, § 109(g)(1) of the

Bankruptcy Code reads in pertinent part:

        no individual . . . may be a debtor under this title who
        has been a debtor in a case pending under this title at
        any time in the preceding 180 days if the case was
        dismissed by the court for willful failure of the debtor
        to abide by orders of the court, or to appear before the
        court in proper prosecution of the case.

11 U.S.C. § 109(g)(1). The § 109(g)(1) bar outlined above is “’an

extraordinary       statutory     remedy      for   perceived    abuses   of    the

[Bankruptcy] Code.’” Houck, 791 F.3d at 487 (quoting Frieouf v.

United States (In re Frieouf), 938 F.2d 1099, 1104 (10th Cir.



	                                        12
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 13 of 31


1991). Thus, when an individual files a bankruptcy case but is

ineligible to be a debtor, either for failure to prosecute a prior

case or due to a willful failure to comply with a previous court

order in a prior case, he or she is not afforded the protections

of the automatic stay.

        Section 109(g) gives no statutory guidance as to whom bears

the burden of proving that an individual is qualified to be a

debtor under § 109(g). There is a split in authority. Compare

Montgomery v. Ryan (In re Montgomery), 37 F.3d 413, 415 (8th Cir.

1994) (“The burden of establishing eligibility in bankruptcy lies

with the party filing the bankruptcy petition.”), with In re Arena,

81 B.R. 851, 852 (Bankr. E.D. Pa. 1988) (“[I]n order to prevail in

a motion based upon 11 U.S.C. § 109(g)(1), the moving party bears

the burden of showing that the debtor” is ineligible to be a

debtor.); see In re DeBerry, No. 97-37885, 1998 WL 34342252, at *3

(Bankr. E.D. Va. Apr. 1, 1998). Regardless, under either approach,

this court finds that the Plaintiff was eligible to be a debtor.

        STS argues that the Plaintiff was ineligible to be a Debtor

under § 109(g)(1) when she filed the Second Bankruptcy Case because

the court dismissed her First Bankruptcy Case because she did not

properly prosecute it. STS points out that, during the course of

the First Bankruptcy Case, the court “issued a notice of deficient

filing because [the Plaintiff] had failed to meet the filing

requirements.”        STS’s     Brief     at    13.    According        to   STS’s




	                                        13
    Case 15-05028    Doc 69      Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                                  Document Page 14 of 31


interpretation of the facts, the Plaintiff failed to file these

documents and the court dismissed the First Bankruptcy Case because

the Plaintiff “failed to appear in proper prosecution” of the case.

Id. However, STS’s argument is, at best, misguided.

             i.       The first dismissal order’s plain language

        A court order dismissing a case that outlines the basis for

dismissal should be taken at face value. “[W]here the plain terms

of a court order unambiguously apply . . . they are entitled to

their effect.” Travelers Indem. Co. v. Bailey, 557 U.S. 137, 150

(2009) (citations omitted); see also Hubbard v. Twin Oaks Health

& Rehab. Ctr., No. 03-0725, 2004 WL 3643822, at *1, (E.D. Cal.

March 8, 2004) (“While vigorous advocacy is a hallmark of our

judicial system, misconstruction of the plain language of a court

order     does      not   come     within    that   rubric.”)    Here,      the   First

Bankruptcy Case was not dismissed for the Plaintiff’s failure to

appear in proper prosecution of her case. The plain language of

the First Dismissal Order confirms as much. It reads:

        [I]t appearing to the Court that [the Plaintiff] failed
        to file certain schedules, statements, or other
        documents as required by the Federal Rules of Bankruptcy
        Procedure or the Local Bankruptcy Rules of this Court.

        NOTICE IS FURTHER GIVEN AND IT IS, THEREFORE, ORDERED
        that the case shall be and is hereby DISMISSED.


In re Houck, No. 11-51141 (Bankr. W.D.N.C. Sept. 30, 2011) (Order

Dismissing Case) (hereinafter, “First Dismissal Order”). The First

Dismissal Order is a simple form order regularly issued by this



	                                            14
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 15 of 31


court. The words of the First Dismissal Order are unambiguous: the

Debtor failed to file her schedules and statements in compliance

with the rules of this court, and her case was dismissed as a

result. The Honorable J. Craig Whitley made no mention of any

failure “to appear in proper prosecution of the case.” Arguably,

Judge Whitley could have chosen to bar the Plaintiff from refiling,

dismissed the First Bankruptcy Case with prejudice, or even chosen

to draft a more detailed order that outlined the problems with the

First Bankruptcy Case. He took no such actions. Based on this

plain-language reading alone, STS’s ineligibility argument under

§ 109(g) fails. More importantly, this court is not unaccompanied

in this supposition. The Fourth Circuit has considered this same

issue, in this same case, based on similar, if not the same,

arguments from STS, and it agrees.

             ii.    The Fourth Circuit’s consideration of 109(g)

        In its July 1 Opinion, the Fourth Circuit rejected STS’s

argument that the Plaintiff was not eligible to be a debtor under

§ 109(g). “Inconsistency is the antithesis of the rule of law,”

and under the law-of-the-case doctrine “the same issue presented

a second time in the same case in the same court should lead to

the same result.” LaShawn A. v. Barry, 87 F.3d 1389, 1393 (D.C.

Cir. 1996). More importantly, under the mandate rule, a “more

powerful version of the law of the case doctrine,” Invention

Submission Corp. v. Dudas, 413 F.3d 411, 414 (4th Cir. 2005), a




	                                        15
    Case 15-05028   Doc 69    Filed 02/15/19 Entered 02/15/19 14:59:34      Desc Main
                               Document Page 16 of 31


bankruptcy court must hew closely to the determinations made by

higher     courts     unless     explicitly        directed      otherwise,       In   re

FirstPay,     Inc.,    391     F.    App’x      259,    266—68     (4th    Cir.     2010)

(acknowledging the bankruptcy court’s obligation under the mandate

rule to follow the district court’s erroneous conclusions). Here,

the Fourth Circuit has already stated that the Plaintiff’s failure

to submit her schedules and statements was not equivalent to a

willful failure to prosecute. The Fourth Circuit explained that:

        [STS] has not shown that the [First Bankruptcy Case] was
        dismissed because [the Plaintiff] willfully failed to
        abide by the bankruptcy court’s orders or to appear in
        proper prosecution of her case. Indeed, the record shows
        to the contrary. The bankruptcy court dismissed [the
        Plaintiff’s] first petition . . . because she ‘failed to
        file   certain   schedules,    statements,   and   other
        documents.’ It made no mention of [the Plaintiff’s]
        failure being willful. . . .

Houck, 791 F.3d at 487. The facts, evidence, and legal argument

presented      by    the     parties     with    respect      to     the   Plaintiff’s

eligibility to be a debtor have not changed since the Fourth

Circuit issued the July 1 Opinion. STS repeated, almost verbatim,

the same argument in STS’s Brief. Thus, the Fourth Circuit has

spoken, and this court is bound by its mandate on the issue. This

language was not dicta, it was the law of the case and subject to

the mandate rule.

        Finally,    STS’s    contention      that      the   above    Fourth   Circuit

language     is     dicta,     and     therefore       not   dispositive,      is      not

persuasive. “It is self-evident that characterization of language




	                                         16
    Case 15-05028    Doc 69    Filed 02/15/19 Entered 02/15/19 14:59:34    Desc Main
                                Document Page 17 of 31


in a judicial opinion as dictum does not mean that it is legally

incorrect.” Branch ex. rel. Branch v. Coca-Cola Bottling Co.

Consol., 83 F. Supp. 2d 631, 634 (D.S.C. 2000) (citing Fouts v.

Md.    Cas.   Co.,    30      F.2d   357,   359   (4th   Cir.   1929)     (“If   these

conclusions were dicta, it does not necessarily follow that they

were wrong.”)) As a general principle, a lower federal court “is

required to give great weight to the pronouncements of its Court

of Appeals, even though those pronouncements appear by way of

dictum.” Id. at 634-35 (citations omitted); see Gaylor v. United

States, 74 F.3d 214, 217 (10th Cir. 1996) (“While these statements

are dicta, this court considers itself bound by . . . dicta almost

as firmly as by the Court’s outright holdings, particularly when

the dicta is recent and not enfeebled by later statements.”).

        Even assuming arguendo that the Fourth Circuit’s analysis was

dictum, its words still bear greatly on this court’s analysis.

Furthermore, classifying the aforementioned language as dicta does

not lead to the conclusion that the Fourth Circuit got it wrong.

In fact, the Fourth Circuit has, in essence, foreshadowed how it

would rule on this issue were it positioned to do so. Neither the

facts surrounding this Debtor’s eligibility nor the statutes to be

applied or the arguments presented have changed since the Fourth

Circuit contemplated the Plaintiff’s eligibility under § 109(g).

Even if dicta, the court does not see any reason why the Fourth

Circuit’s words would not still be subject to the mandate rule.




	                                           17
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 18 of 31


Thus, it is just shy of futile for STS to raise this issue once

more, in a fleeting hope that this court will read new meaning

into the First Dismissal Order. This court concludes that the

Plaintiff was eligible to be a debtor when she filed the Second

Bankruptcy Case, and therefore, the automatic stay went into effect

on December 16, 2011.

    II.   Violation of the Automatic Stay

        Once a case is filed and the automatic stay goes into effect,

creditors are required to cease all collections activity with

respect to property of the bankruptcy estate. “[T]he filing of a

bankruptcy petition operates immediately to stay creditors from

pursuing certain enumerated collection actions against the debtor

or the debtor’s estate.” Houck, 791 F.3d at 480 (citing 11 U.S.C.

§ 362(a)).     Once    in    place,   the     automatic   stay   “’protects    all

property of the estate regardless of whether or not notice has

been given of the pendency of the case.’” Weatherford v. Timmark

(In re Weatherford), 413 B.R. 273, 283 (D.S.C. 2009) (citing

McGuffin v. Barman (In re BHB Enter., LLC), No. 97-01795-JW, Adv.

Pro. 97-80201, 1997 WL 33344249 at *4 (Bankr. D. S.C. Aug. 27,

1997)). The stay is intended to give “the debtor [the] breathing

room necessary to operate and function without harassment or fear

of losing property while organizing and implementing a plan for

repayment of an overwhelming amount of debt.” Highsmith, 542 B.R.

at 746.




	                                        18
    Case 15-05028                       Doc 69             Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                                                            Document Page 19 of 31


             Section                 362(k)                of   the   Bankruptcy    Code   provides    for   the

recovery of damages by a debtor when a creditor commits a willful

violation of the automatic stay. 11 U.S.C. § 362(k)4. To recover

under § 362(k), a debtor has the burden of showing: that she filed

a bankruptcy petition; that she was an individual protected by the

automatic stay provision; that the creditor received notice of the

petition; that the creditor’s actions were in willful violation of

the          automatic                     stay;            and   that      the   debtor   suffered    damages.

Weatherford, 413 B.R. at 284. A debtor must prove a violation of

the automatic stay by a “preponderance of the evidence.” Clayton

v. King (In re Clayton), 235 B.R. 801, 806 (Bankr. M.D.N.C. 1998).5

Having found above that the Plaintiff successfully filed a petition

as an eligible debtor under the Bankruptcy Code and the automatic

stay went into effect on December 16, 2011, all that remains to

explore are the last three elements of § 362(k): (i) notice; (ii)

willful violation; and (iii) damages.

                           i.        Notice

             Although the parties disagree on the timing of STS’s notice,

there are certain uncontradicted dates and times: (1) the Plaintiff

filed the Second Bankruptcy Case on December 16, 2011; (2) STS


																																																								
4
  The court notes that many of the cases relied upon cite to 11 U.S.C. § 362(h),
the prior designation given to the stay violation provision of the Bankruptcy
Code that today is known as § 362(k).
5
  There is a split in authority among the courts regarding the proper standard
of evidence to be used in a § 362(k) action. However, our sister court in the
Middle District of North Carolina has found that a “preponderance of the
evidence” standard, rather than a “clear and convincing” standard, is
appropriate, Clayton, 235 B.R. at 806 n.2, and this court agrees.


	                                                                      19
    Case 15-05028    Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34    Desc Main
                               Document Page 20 of 31


conducted the Foreclosure Sale on December 20, 2011 at 12:57 P.M.

in technical violation of the automatic stay; (3) STS concedes

that Hutchens received a call about the Second Bankruptcy Case at

3:52 P.M. on December 20, 2011; and (4) the Second Bankruptcy Case

was dismissed on December 21, 2011. Under these uncontradicted

facts, the court concludes that STS was on notice of the Second

Bankruptcy Case.

        First, a phone call to a party’s attorney about a pending

bankruptcy case puts the party on notice of the automatic stay,

regardless of the intended purpose of the call. It is settled law

that “notice to the attorney is notice to the client.” Wells Fargo

Bank, N.A. v. AMH Roman Two NC, LLC, 859 F.3d 295, 303 (4th Cir.

2017). Moreover, “unofficial oral or written notice of a bankruptcy

filing is legally sufficient to convey knowledge of the automatic

stay.” Will v. Ford Motor Credit Co. (In re Will), 303 B.R. 357,

364 (Bankr. N.D. Ill. 2003) (citation omitted); Clayton, 235 B.R.

at    808   (“[T]he     creditor       may   be   charged   with   notice    of    the

bankruptcy if it were in possession of sufficient facts to cause

a reasonably prudent person to make further inquiry.”); Highsmith,

542 B.R. at 747 (“The creditor does not need formal notice of the

existence of the bankruptcy to have knowledge of the case .... ”).

         In this case, the Fourth Circuit has noted that a phone call

to    Hutchens      regarding    the    Second    Bankruptcy   Case      “more    than

adequately support[s] [the Plaintiff’s] claims [] that she gave




	                                            20
    Case 15-05028    Doc 69      Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                                  Document Page 21 of 31


the      defendants,           including     [STS]     through     its      attorneys,

notice . . . .” Houck, 791 F.3d at 486. This court agrees that

Nationstar’s call to Hutchens was notice to STS. The call informed

STS of the Second Bankruptcy Case and necessarily the existence of

the automatic stay.

             ii.     Willful Violation

        STS’s failure to mitigate once it got notice of the Second

Bankruptcy Case constituted a willful violation of the automatic

stay. When STS conducted the Foreclosure Sale earlier in the day

on    December      20,    2011,    it    was   in   technical   violation       of   the

automatic stay. See Clayton, 235 B.R. at 807 (“[A] technical

violation [of the automatic stay] occurs when a creditor violates

the    provisions         of   § 362(a)    without    knowledge    that     an   active

bankruptcy case is pending.”)(emphasis added). “[W]hat begins as

a technical violation of the stay can become willful because a

creditor has an affirmative duty to remedy a stay violation when

it learns of the bankruptcy filing.” In re Grason, No. 09-71353,

2013 WL 3781766, at *6 (Bankr. C.D. Ill. July 18, 2013); see also

Will, 303 B.R. at 364 (“What began as a technical violation of the

automatic stay . . . turned into a willful one because a creditor

has an affirmative duty to remedy an automatic stay violation

without court order when it learns of the existence of a debtor’s

bankruptcy case . . . .”); Brown v. Joe Addison, Inc. (In re

Brown), 210 B.R. 878, 881 (Bankr. S.D. Ga. 1997); Miller v. Sav.




	                                            21
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 22 of 31


Bank of Balt. (In re Miller), 10 B.R. 778, 780 (Bankr. D. Md.

1981), aff’d, 22 B.R. 479 (D. Md. 1982); Adams v. Phila. Hous.

Auth. (In re Adams), 94 B.R. 838, 851 (Bankr. E.D. Pa. 1989); In

re Belcher, 189 B.R. 16, 17—18 (Bankr. S.D. Fla. 1995). A failure

to take action can render a technical violation willful. Grason,

at *6.

        In Grason, the creditor, HSBC Bank, USA, N.A. (“HSBC”), had

a lien on real estate (the “Grason Property”) owned by Anthony

Grason (“Grason”). Grason, 2013 WL 3781766, at *1. Grason filed

for bankruptcy on July 8, 2008, and his case was dismissed on

December 8, 2008 for failure to provide the Chapter 13 trustee

with tax returns. Id. On May 5, 2009, the Grason Property was

scheduled to be sold by the sheriff at a foreclosure sale set for

8:30 A.M. Id. Grason filed a second bankruptcy case on May 5, 2009

at 8:37 A.M. Id. HSBC sold the Grason Property on May 5, 2009 but

later acknowledged that the sale did not take place before Grason

filed his second bankruptcy case. Id. Grason did not allege that

he made any effort to notify HSBC of his second filing before the

foreclosure sale, and HSBC claimed that it had no knowledge of the

case filing when the sale occurred. Id. The bankruptcy court

dismissed Grason’s second filing on May 21, 2009. Id.

        Five days later, the state court held a hearing to confirm

the foreclosure sale of the Grason Property. Id. at *6. During

this hearing, HSBC first became aware of Grason’s second bankruptcy




	                                        22
    Case 15-05028    Doc 69    Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                                Document Page 23 of 31


case and the automatic stay that may have been in place during the

foreclosure sale. Id. After learning of the second case, HSBC

neither sought relief from stay nor retroactive validation of the

foreclosure         sale,     and   the   foreclosure     sale   was      ultimately

confirmed by the state court. Id. at *2. Grason appealed the orders

confirming the sale of the Grason Property on May 5, 2009, arguing

that HSBC violated the automatic stay. Id. at *1.

        After four years of litigation and two trips to the Illinois

Appellate Court, HSBC ultimately filed a motion for relief from

stay in the bankruptcy court seeking to retroactively validate its

May 5, 2009 foreclosure sale of the Grason Property. Id. at *1—2.

HSBC wanted the court to find that no automatic stay took effect

because the debtor was ineligible to be a debtor in his second

case under § 109(g). Id. at *3. In the alternative, HSBC asked the

court to annul the stay because of, among other things, the bad

faith nature of Grason’s filings. Id. at *7. For almost identical

reasons as those in this case, the Grason court found that Grason

was eligible to be a debtor under § 109. Id. at *4. It then turned

to the question of HSBC’s violation of the stay. It found that

HSBC’s holding of the foreclosure sale itself was a technical

violation, because at the time, HSBC had no knowledge of Grason’s

second case. Id. at *6.

        Importantly, the Grason court found that HSBC had a duty to

take prompt action to remedy its stay violation once it was put on




	                                          23
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 24 of 31


notice at the subsequent state court hearing. Id. at *7. Its

failure to do so was, in and of itself, a violation of the automatic

stay. Id. at *8. The Grason court rebuked: “HSBC was represented

in the foreclosure action by a law firm that [did] a significant

amount of both foreclosure and bankruptcy work . . . . HSBC and

its attorneys [knew] when such a technical violation occur[ed],”

they were to seek stay relief and not to ignore the violation and

later “seek[] complete absolution.” Id. at *7. The court also noted

that “[t]he integrity of the automatic stay would be compromised

if creditors were free to ignore the complaints of debtors and

unilaterally decide not to seek relief after technical violations

. . . . Creditors must not be allowed to ignore a stay with

impunity.” Id. The court concluded:

        Notwithstanding the frustration caused by a last minute
        bankruptcy filing, litigants, lawyers, and state courts
        must respect the automatic stay. Here, the automatic
        stay was not respected. This court will not exercise its
        discretion to validate that disrespect.

        Id. at *8; see also In re Shealy, 90 B.R. 176, 179—80 (Bankr.

W.D.N.C. 1988)(holding that while a willful violation of the stay

typically requires “intentional or deliberate conduct,” where the

violation of the stay arguably resulted from a party’s inaction,

willfulness can be established by showing a “reckless disregard of

the § 362 stay” (citing Trans World Airlines, Inc. v. Thurston,

469 U.S. 111, 126—27 (1985))).




	                                        24
    Case 15-05028    Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                               Document Page 25 of 31


        The facts of Grason are eerily similar to the facts of this

case. Like Grason, the Plaintiff filed two bankruptcy cases in a

short period of time to prevent a foreclosure sale of property.

Moreover, both Grason’s second case and the Second Bankruptcy Case

were filed on the eve of a scheduled foreclosure sale. Neither

HSBC    nor    STS   had   actual   knowledge     of   the   respective    pending

bankruptcy cases when they conducted the foreclosure sales, and in

both cases, the sales took place after the automatic stay went

into effect. Initially, both were in technical violation of the

stay. HSBC’s technical violation became a willful violation once

it got notice and failed to act, and the same reasoning renders

STS’s inaction a willful violation of the stay. It did not matter

to the Grason court that Grason’s second bankruptcy case had been

dismissed shortly after the sale, and the short life-span of the

Second Bankruptcy Case does not matter here. STS’s technical

violation became willful when Hutchens got the 3:52 P.M. phone

call     and   did    nothing    despite    Hutchens’    extensive       bankruptcy

experience and knowledge of the Code. STS chose to not remedy its

technical violation, and in fact, STS proceeded with the state

court formalities of signing and recording the trustee’s deed.

        Importantly, STS does not deny that its “practice” after

learning of a foreclosure sale in technical violation of the stay

is to wait and see if the case is dismissed before taking steps to

undo the sale. The court wholeheartedly agrees with the Plaintiff’s




	                                          25
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 26 of 31


contention      that    this    practice      is   abhorrent.    The    court   is

dumbfounded by the cavalier position that STS has taken regarding

its seemingly obvious stay violation. The essence of STS’s “wait-

and-see” approach is flawed and in direct conflict with a litany

of case law. If STS learns of a technical violation, it is

obligated to determine the effect of the stay and remedy its

violation—not wait to see if the case will be dismissed and the

“barrier” of the automatic stay removed. Weatherford, 413 B.R. at

285—6 (noting that a creditor “is obligated to determine the effect

of [a] bankruptcy case” regarding any actions it has taken in

technical violation of the automatic stay before proceeding any

further); see also McMullen v. Sevigny (In re McMullen), 386 F.3d

320, 330 (1st Cir. 2004)(“[A] creditor that commits a technical

violation of the automatic stay due to lack of notice, has an

affirmative duty to remedy the violation as soon as practicable

after acquiring actual notice of the stay.”).

        Further, the fact that STS continued with the sale proceedings

in state court is also evidence of an ongoing stay violation. A

creditor’s “retention of an improved position gained by [it] in

violation of the stay is itself a continuing violation of the

stay[.]” Miller, 10 B.R. at 780. The dismissal of a bankruptcy

case does not “revive or validate [a] [sale] otherwise voided by

the automatic stay” and “post dismissal enforcement of a [sale]

voided by the automatic stay is itself a violation of the stay.”




	                                        26
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 27 of 31


Weatherford, 413 B.R. at 286. STS’s post-dismissal recordation of

the sale and execution of the trustee’s deed amount to willful

violations of the automatic stay; STS picked up right where it

left off as though the Second Bankruptcy Case never existed. STS

retained its improved position following the Foreclosure Sale, and

its retention thereof amounted to an ongoing violation.

        In summary, STS could have come to this court upon learning

of the Second Bankruptcy Case and requested an emergency hearing

to annul the stay. Instead, it chose to put its head in the sand.

STS could have notified the state court clerk of court of this

bankruptcy case; it chose to turn a blind eye. STS could have

reinitiated the foreclosure sale process; it chose to carry on

with a defective sale. The court acknowledges the frustration that

STS experienced with the Plaintiff’s tactics, jockeying between

the state court and this court, but also recognizes the importance

of respecting the automatic stay. STS’s decision not to act was a

willful violation of the automatic stay, and this order should

serve as notice to other creditors that they cannot ignore the

effects of the stay when it is inconvenient. A finding to the

contrary would render the stay meaningless.

             iii. Damages

        Turning to the last element necessary for recovery under

§ 362, the Plaintiff must show STS’s willful violation of the

automatic stay resulted in an injury to the Plaintiff. At this




	                                        27
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 28 of 31


time, the amount and extent of injury are not at issue, simply the

mere existence of damages. Rather than exhaustively list all the

ways in which the Plaintiff could, in fact, be damaged, this court

simply defers to the prior discussions of the Fourth Circuit in

this case where it acknowledges that the complaint “more than

adequately” alleged facts that, if true, would point to injury

resulting from a stay violation. In re Houck, 791 F.3d at 485-86.

While      this   court   still    needs    to   determine   if   all   of   these

allegations are true, suffice it to say there were injuries to the

Plaintiff. The court will determine the extent of the Plaintiff’s

damages at a later date.

        In summary, upon consideration of all of the evidence, there

is no genuine dispute as to any material fact regarding STS’s

willful violation of the automatic stay, and summary judgment in

favor of the Plaintiff is appropriate.

    III.   Sanctions

        The Plaintiff’s motion for sanctions, filed in conjunction

with her cross-motion for summary judgment, seeks sanctions under

Federal Rule of Civil Procedure 37(d) because the witness STS

produced to testify on its behalf at a deposition, Lawrence C.

Miller      (“Miller”),      was    allegedly      unprepared.     Response     to

Defendant’s Motion for Summery [sic] Judgment, Cross-Motion for

Summary Judgment, and Motion for Sanctions, at 9—15, Houck v.

Substitute Trustee Servs., Inc., no. 15-05028 (Bankr. W.D.N.C.




	                                          28
    Case 15-05028                       Doc 69             Filed 02/15/19 Entered 02/15/19 14:59:34       Desc Main
                                                            Document Page 29 of 31


Nov. 9, 2018), ECF 66.6 Specifically, the Plaintiff argues that

Miller did not have knowledge of the policies and procedures of

STS during the relevant factual period of this case. Id. at 14.

Further, the Plaintiff contends that STS failed to properly prepare

the deponent, pointing out that Miller had “not seen the issued

[sic] for which he was to be prepared for the deposition until

moments before the deposition.” Id. at 11. The Plaintiff maintains

that when a deposition witness is not prepared, “’a panoply of

sanctions’” are appropriate pursuant to Rule 37. Id. at 15 (quoting

United States v. Taylor, 166 F.R.D. 356, 363 (M.D.N.C. 1996)).

             In         response,                     STS      argues    that      on    the   day   of    Miller’s

deposition, the Hutchens Law Firm offered Lanée Borsman as its

witness,                   and          she           was     deposed    prior      to    Miller.    Response     to

Plainitff’s [sic] Motion for Sanctions, at 3, Houck v. Substitute

Trustee Servs., Inc., no. 15-05028 (Bankr. W.D.N.C. Nov. 9, 2018),

ECF 63. STS maintains that the parties engaged in “dialogue to set

the ‘ground rules’ for Mr. Miller’s deposition” at the beginning

of the deposition, and even then, Plaintiff’s counsel admitted

that he “probably should have asked [Lanée Borsman] questions he

intended for [Miller].” Id. STS says that it “stipulated to answers

when           [Miller]                   lacked            knowledge”       and   offered     to    reopen   Lanée


																																																								
6
  The Plaintiff’s original response to the Defendant’s Motion for Summary
Judgment and cross-motion for summary judgment was sealed by the court pursuant
to its October 10, 2018 protective order. See Response to Defendant’s Motion
for Summery [sic] Judgment, Cross-Motion for Summary Judgment, and Motion for
Sanctions, Houck v. Substitute Trustee Servs., Inc., no. 15-05028 (Bankr.
W.D.N.C. Nov. 9, 2018), ECF 54.


	                                                                       29
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34    Desc Main
                              Document Page 30 of 31


Borsman’s deposition to allow her to testify as to Hutchens’

business records. Id. STS says Plaintiff’s counsel indicated he

would submit written questions for any gaps in the deposition, but

it never received any supplemental written questions. Id. at 4. In

short, STS maintains that it acted amicably, and that it was blind-

sided by the Plaintiff’s motion for sanctions. Id.

        Based on the arguments outlined above, the court denies the

Plaintiff’s motion for sanctions. Apparently, there was confusion

as to the scope of Miller’s deposition and, specifically, the scope

of his knowledge about Hutchens and its records. The court is

satisfied with STS’s showing of its efforts to supplement and cure

any deficiencies with this witness. Thus, the motion for sanctions

is denied.

                                    CONCLUSION

        For all of the reasons stated above, this court grants the

Plaintiff’s     cross-motion      for   summary    judgment    but      denies   the

Plaintiff’s motion for sanctions. The court concludes that the

Debtor was eligible to be a debtor under § 109(g) when she filed

the Second Bankruptcy Case, and that STS was in technical violation

of the automatic stay when it conducted the Houck Foreclosure Sale.

STS’s technical violation of the automatic stay turned into a

willful violation, which resulted in injury to the Plaintiff, when

STS took no action to restore the status quo after learning about

the    Plaintiff’s     active    bankruptcy     case   on   the   afternoon      of




	                                        30
    Case 15-05028   Doc 69   Filed 02/15/19 Entered 02/15/19 14:59:34   Desc Main
                              Document Page 31 of 31


December 20, 2011. STS’s blatant disregard for the automatic stay

is unacceptable and should not be emulated by other members of the

creditors’ bar. Finally, STS’s actions regarding its deposition

witness were not sanctionable.

        SO ORDERED.

This Order has been signed                        United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




	                                        31
